-,   ..




                      TEICATTORNEY                 GENERAL
                                   OFTEXAS




          Honorable Tom C. King
          State Auditor and Bfficiency Expert
          Austin, Texas

          Dear Sir:                             Opinion No. O-953
                                                lie: Appropriation from Dental
                                                     Registration Fund for Dental
                                                     Board.

          This will acknowledge receipt of your letter of October 24, 1939, wherein
          you request the opinion of this department upon the questions quoted
          below.

          It appears from your letter that in Chapter 24.4,page 606, Acts of the
          Forty-fourth Legislature, Regular Session, 1935, there was set up the
          State Board of Dental Examiners, and the Legislature therein provided that
          the'annual registration fees collected by said Board shotid be placed
          in the State Treasury to the credit of e special fund to be known as
          the "Dental Registration Fund'?. This Act provides that all salaries and
          expenses of administering the ,Actshall be paid from this special fund.
          The Act specifically provides:
               " . . . all expenditures from this 'fundshall be on order of
               the State Board of Dental Examiners on warrants issued by the
               State Comptroller for the purposes and in the amounts fixed in
               the general appropriation bills."

          The Departmental Appropriations Bill passed by the Forty-fifth Legislature
          appropriated to the Board of Dsntal Examiners certain sums of money for
          designated purposes, tota~ling $ 6,755.W per annum. By rider to this
          appropriation, it was directed that $200.00 per yeer be transferred from
          the Dental Registration Fund to the General Revenue Fund to pay for
          governmental services.

          The First Called Session of the Forty-Fifth Legislature passed an Act
          (Chapter 4, p. 1744), the pertinent provisions of which are as follows:



               "Section 3, There Is hereby appropriated for the use of the
               State Dental Board all fees collected under Senate Bill No. 10,
               passed by the Forty-fourth tiglslature, said fees to be used
               for the maintenance and expense of the Dental Board from May
               15, 1937, to Auguet 31, 1937,
Honorable Tom C. King, Page 2   o-953



     "All balances remaining in said fund on August 31, 1937, are
     hereby appropriated for the use of the Dental Board for the
     biennium beginning August 31, 1937, and ending August 31, 1939."

This Act was approved and became effective July 12, 1937.

On this statement of facts you ask the following questions:

     "(1) Is the.Act of the called session in contravention of
     the Constitutional provision that no appropriation may be
     made for a longer term than two years?

     "(2) If so, is the Act void abinitio, or only as to the
     period between July 12, 1939, and August 31, 1939?

     "(3) Which of these Acts (the general appropriation bill
     or the Act of the called session) is controlling; or, are
     both effective so that the latter is supplementary to and
     cumulative of the former?"

In your letter it is stated that the Forty-fifth Legislature, in making
the appropriation to the Board of Dental Examiners in the Departmental
Appropriations Bill, did not specify the fund from which such appro-
priations could be paid. Your attention is directed to the fact thst
by Section 3 of the General Rider appended to the Departmental
Appropriations Bill passed by the Forty-fifth Legislature, (General
and Special Laws, Forty-fifth Legislature, Regular Session, 1937, p.
l&91), the Legislature, by the language therein used, effectively directed
that the items appropriated in that Bill for the use and benefit of the
Board of Dental Examiners should be paid from the Dental Registration
Fund, instead of from the General Fund. This Rider reads as follows:

     "It is further provided that in the event the statutes of
     the State of Texas provide that any of the amounts, fees,
     or funds herein appropriated be paid out of local or special
     fees or funds, that the same be so paid out of said local
     or special fees and funds instead of being paid out of the
     General Revenue Fund.

Since the Act creating the Board of Dental Examiners contemplates
that the salaries and expenses of the administration of that Act should
be paid out of the Dental Registration Fund, this Rider is applicable
to the appropriation made for the Board of Dental Examiners by the
Forty-fifth Legislature.

You are advised that in our opinion, the Act passed by the First Called
Session of the Forty-fifth Legislature makes two separate and distinct
appropriations, one to endure for the period of time beginning May 15,
1937, and ending August 31, 1937, and the other beginning August 31,
1937, and ending August 31, 1939. The first appropriates all fees
Honorable Tom C. King, Page 3   O-953



collected under Senate Eo. 10 passed by the Forty-fourth Legislature, for
the period mentioned in such appropriations, and the second appropriates
only the balance remaining on hand in sdid fund on August 31, 1937. Since
Article VIIK, Section 6, of.our Constitution provides only that " . . .
nor shall any approprietion of money be made for a longer term than two
years . . .", and neither of these two separate and distinct appropriations
is for a period of time longer than two years, you are advised that it is
our opinion that the constitutional provision referred to is not violated
by the Act of the Called Session.

The answer made to your first question renders it unnecessary to answer
your second.

In answering your third question, we direct your attention to the
paragraph of the Rider appended,to the Departmental Appropriations Bill
passed by the Forty-fifth Legislataure, which reads as follows:

     "(c) The appropriations herein provided are to be construed
     as the maximum sums to be appropriated to and for the several
     purposes named herein, and the amounts are intended to cover
     and shall cover the entire cost of the respective items,
     and the same shall not be supplemented from any other source;
     and no expenditures shall be made, nor shall any obligations
     be incurred, which, added to the actual expenditures, will
     exceed the amount herein appropriated for any of the purposes
     named. . ." (Ganeral and Special Laws, Forty-fifth Legisla-
     ture, Regular Session, page 1489-1490),.

We likewise direct your attention again to that portion of the Act
creating the State Board of Dental Examiners, quoted above, which reeds
88 follows:
     I# . . . all expenditures from this fund shall be on order
     of the State Board of Dental Examiners on warrants issued
     by the State Comptroller for the purposes and in the
     amounts fixed in the general appropriation bills. . ."

 It appears that the Legislature in the Oeneral Appropriation Bill for
 the fiscal biennium beginning August 31, 1937, provided the purposes
 and the amounts for which expenditures out of the Dental Registration
Fund might be made by the State Board of Dental Exa,miners. There is
nothing in that portion of the Act passed by the First Called Session
 of the Forty-fifth Legislature appropriating the balances remaining in
 the fund on August 31, 1937, which evidences the Legislative intent
 directly or indirectly to vary or change, insofar as such balances are
concerned, the legislative policy announced by the provisions of the
Departmental Appropriations Bill and by the provisions of the Act
 creating the Board of Dental Examiners, above quoted. There is no
 express repeal or modification of these provisions by the special Act
                                                                      .    -   .p




Honorabel Tom C. King, Page 4   o-953



referred to, and there is nothing which appears in the Act passed by
the Forty-fifth Legislature at its FirstCalled Session which may be made
the basis for the application of the doctrine of repeal or modification
by implication.

You are therefore, advised that it is our opinion that it was intended
by the Legislature that the balances remaiping in the Dental Registratia
Fund on August 31, 1937, should be appropriated for the payment of those
items of expense provided for the Board of Dental Registration in the
Departmental Appropriations Bill passed by the Forty-fifth Legislature.
It follows that we answer your third question, that the Departmental
Appropriations Bill passed by the Forth-fifth Legislature controls the
purposes and amounts for which the Dental Registration Board may
expend the balances remaining in the Dental Registration Fund on August
31, 1937, during the fiscal biennium ending August 31, 1939.

                                              Yours very truly,

                                        JWl!ORNEYQ!NERAL OF TEXAS

                                        a/    Richard W. Fairchild



                                         Bs
                                              Richard W. Fairchild
                                                         Assistant

RWF:FG/ldw

APPROVED NOV. 6, 1939
s/W. F. Moore
FIRST ASSISTANT
ATTORNEY GiXERAL

APPROVED
OPINION
 COMtcmTEE
BY B. W. B.
CHAIRMAN